UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6706


ROBERT WAYNE SMITH,

                Plaintiff - Appellant,

          v.

DAVID BAKER,

                Defendant - Appellee,

          and

NORTH CAROLINA DEPARTMENT      OF   CORRECTION   HEALTH   SERVICE
UTILIZATION REVIEW BOARD,

                Defendant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.    Robert J. Conrad,
Jr., Chief District Judge. (5:11-cv-00035-RJC)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Wayne Smith, Appellant Pro Se.         Elizabeth Pharr
McCullough, Kelly Elizabeth Street, YOUNG, MOORE & HENDERSON,
PA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Wayne    Smith    seeks       to   appeal     the     district

court’s      order    denying    relief   on     his   42   U.S.C.    § 1983    (2006)

action.      We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   March    5,     2012.      The   notice    of   appeal    was    filed,    at   the

earliest, on April 9, 2012. ∗                  Because Smith failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                         Smith’s motions

for appointment of counsel are denied.                      We dispense with oral

argument because the facts and legal contentions are adequately




      ∗
       We presume that the date on the notice of appeal is the
earliest date it could have been delivered to prison officials
for mailing to the court.    Fed. R. App. P. 4(c)(1); Houston v.
Lack, 487 U.S. 266, 276 (1988).



                                           2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3